 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   BEN PATTERSON (CA SBN 268696)
     BPatterson@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   Attorneys for Defendants
     MCKESSON TECHNOLOGIES, INC. AND
 7   MCKESSON CORPORATION
 8   [Additional Counsel Appear on Signature Page]
 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12

13   TRUE HEALTH CHIROPRACTIC INC., et al.,                   Case No.    13-cv-02219-HSG

14                          Plaintiffs,
                                                             STIPULATION REGARDING
15          v.                                               BRIEFING SCHEDULE FOR
16   MCKESSON CORPORATION, et al.,                           PLAINTIFFS’ RENEWED
                                                             CLASS CERTIFICATION
17                          Defendants.                      MOTION

18
                                                              Local Rule 7-12
19

20

21

22

23

24

25

26

27

28
     STIPULATION RE: BRIEFING SCHEDULE FOR PLAINTIFFS’ RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG
     sf-3948148
 1          Pursuant to the Court’s request at the October 2, 2018 Case Management Conference,
 2   Plaintiffs True Health Chiropractic, Inc. and McLaughlin Chiropractic Associates, Inc.
 3   (“Plaintiffs”) and Defendants McKesson Corporation and McKesson Technologies, Inc.
 4   (“Defendants”), submit this stipulation regarding the briefing schedule for Plaintiffs’ renewed
 5   motion for class certification:
 6          WHEREAS, at the October 2, 2018 Case Management Conference, the Court set the
 7   deadline for Plaintiffs to file their renewed motion for class certification on November 29, 2018;
 8          WHEREAS, the Court directed the parties to meet and confer regarding the briefing
 9   schedule for Plaintiffs’ renewed motion for class certification;
10          WHEREAS, the parties met and conferred regarding the briefing schedule, including
11   discussions regarding the December and January holidays;
12          NOW, THEREFORE, the parties stipulate and respectfully request the Court to approve,
13   the following briefing schedule for Plaintiffs’ renewed motion for class certification:
14

15   Plaintiffs’ Renewed Motion for Class      November 29, 2018
     Certification
16

17   Defendants’ Opposition to Plaintiffs’     January 4, 2019
     Renewed Motion for Class
18   Certification

19   Plaintiffs’ Reply in Support of           January 25, 2019
     Renewed Motion for Class
20   Certification
21
     Hearing on Plaintiffs’ Renewed            February 14, 2019
22   Motion for Class Certification
23

24          IT IS SO STIPULATED.
25

26

27

28
     STIPULATION RE: BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                             1
     sf-3948148
 1   Dated: October 12, 2018              By:     /s/ Brian J. Wanca
                                                  BRIAN J. WANCA (admitted pro hac vice)
 2                                                RYAN M. KELLY (admitted pro hac vice)
                                                  ROSS M. GOOD (admitted pro hac vice)
 3
                                                  ANDERSON + WANCA
 4                                                3701 Algonquin Road, Suite 500
                                                  Rolling Meadows, IL 60008
 5                                                Telephone: 847-368-1500
                                                  Fax:           847-368-1501
 6                                                bwanca@andersonwanca.com
                                                  rkelly@andersonwanca.com
 7
                                                  rgood@andersonwanca.com
 8
                                                  ROBERT C. SCHUBERT
 9                                                WILLEM F. JONCKHEER
                                                  SCHUBERT JONCKHEER & KOLBE LLP
10                                                Three Embarcadero Center, Suite 1650
11                                                San Francisco, CA 94111
                                                  Telephone: 415-788-4220
12                                                Fax:          415-788-0161
                                                  rschubert@schubertlawfirm.com
13                                                wjonckheer@schubertlawfirm.com
14                                                GEORGE D. JONSON (admitted pro hac vice)
15                                                MATTHEW E. STUBBS (admitted pro hac vice)
                                                  MONTGOMERY, RENNIE & JONSON
16                                                36 East Seventh Street, Suite 2100
                                                  Cincinnati, OH 45202
17                                                Telephone: 513-241-4722
                                                  Fax:          513-241-8775
18                                                gjonson@mrjlaw.com
19                                                mstubbs@mrjlaw.com

20                                                Counsel for Plaintiffs

21   Dated: October 12, 2018              By:      /s/ Tiffany Cheung_____________
                                                  Tiffany Cheung
22                                                Ben Patterson
                                                  MORRISON & FOERSTER LLP
23                                                425 Market Street
24                                                San Francisco, CA 94105-2482
                                                  Telephone: 415-268-7000
25                                                Fax:            415-268-7522
                                                  TCheung@mofo.com
26                                                BPatterson@mofo.com
27                                                Counsel for Defendants
28
     STIPULATION RE: BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                 2
     sf-3948148
 1                                            ATTESTATION
 2          I, Tiffany Cheung, am the ECF User whose ID and password are being used to file this

 3   Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that I have on file the

 4   concurrences for any signatures indicated by a “conformed” signature (/s/) within this efiled

 5   document.

 6   Dated: October 12, 2018                               By: /s/ Tiffany Cheung
                                                               Tiffany Cheung
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION RE: BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG                                                                              3
     sf-3948148
 1                                                ORDER
 2           PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED:
 3           The briefing schedule for Plaintiffs’ renewed motion for class certification is as follows:
 4
             1.    Plaintiffs’ renewed motion for class certification is due November 29, 2018.
 5

 6           2.    Defendants’ opposition to the renewed motion for class certification is due
 7                 January 4, 2019.
 8
             3.    Plaintiffs’ reply in support of the renewed motion for class certification is due
 9
                   January 25, 2019.
10

11           4.    The hearing on the renewed motion for class certification shall occur on
12                 February 14, 2019 at 2 p.m.
13

14

15

16
     Dated: October 17, 2018
17
                                                  ____________________________________
18                                                      Judge Haywood S. Gilliam, Jr.
19

20

21

22

23

24

25

26

27

28
     ORDER RE: BRIEFING SCHEDULE FOR RENEWED CLASS CERTIFICATION MOTION
     CASE NO. 13-CV-02219-HSG
     sf-3948148
